The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for two years.
The appeal bond is approved by the sheriff, but not by the district judge. Article 818, C. C. P., requires that the appeal bond be approved by the sheriff and the court trying the cause, or his successor in office. In the absence of a recognizance or appeal bond approved as the law requires this court is without jurisdiction to pass on the merits of the case. Perkins v. State, 298 S.W. 577; Gonzales v. State, 298 S.W. 893; Jones v. State, 267 S.W. 985.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.